Memorandum. Judgment affirmed, without costs.
In this action for rent due under a written lease, the uncontradicted evidence revealed that the conduct of the upstairs tenant deprived the respondent of the beneficial enjoyment of the demised apartment, causing him to vacate the premises. Although the landlord had ample notice of the existent conditions, he did little or nothing to abate the nuisance. Therefore, respondent sustained his claim of constructive eviction (Neisloss v Arter, NYLJ, March 10, 1975, p 17, col 5; Home Life Ins. Co. v Breslerman, 168 Misc 117; see, also, Tonetti v Penati, 48 AD2d 25; Real Property Law, § 235-b).
Concur: Groat, P. J., Pino and Rinaldi, JJ.